DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 17, 20, 21, 27-30, and 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi et al. (US 2010/0160968 A1).
	Claim 16. Joshi et al. disclose a spinal fixation construct comprising: a spinal implant (bone fastener assembly 18 attached to rigid section 30a) defining a rod passage (recess in bone fastener assembly 18 that receives rigid section 30a); a first spinal rod (rigid section 30a) including a body (rigid section 30a) and an aperture (aperture 31) defined along the body, formed directly through the body, and enclosed by the body, a portion of the spinal rod positioned within the rod passage; and a first flexible member (flexible band 40) defining a loop (Fig. 2B flexible band 40 loops through apertures 31 in rigid sections 30a and 30b – see also para. 0037), a portion of the loop extending entirely through the aperture of the spinal rod (Figs. 2A-2B).
	Claim 17. Joshi et al. disclose wherein the aperture of the first spinal rod is defined at a first end (end of rigid section 30a adjacent rigid section 30b) of the spinal rod (Figs. 2A-2B).
Claim 20. Joshi et al. disclose a first fixation member (rigid section 30b and bone fastener assembly 18 attached to rigid section 30b) including a head portion (rigid section 30b) defining a passageway (aperture 31) (Figs. 2A-2B).
	Claim 21. Joshi et al. disclose wherein the first flexible member extends from the aperture of the spinal rod and through the passageway of the head portion of the first fixation member (Figs. 2A-2B).
	Claim 27. Joshi et al. disclose wherein the first flexible member is wrapped about a portion of the head portion of the first fixation member (Figs. 2A-2B).
	Claim 28. Joshi et al. disclose wherein the first flexible member is wrapped about an axis parallel to a central axis (longitudinal axis of bone fastener assembly 18) defined by the fixation member (Figs. 2A-2B).
	Claim 29. Joshi et al. disclose a spinal fixation construct comprising: a spinal implant (bone fastener assembly 18 attached to rigid section 30a) defining a rod passage (recess in bone fastener assembly 18 that receives rigid section 30a); a first spinal rod (rigid section 30a) including a body (rigid section 30a) extending between a first end (end of rigid section 30a adjacent rigid section 30b) and a second end (end of rigid section 30a located near ref. char. 30a as labeled in Fig. 2B) along a longitudinal axis and an aperture (aperture 31) formed directly through the body and enclosed by the body, a portion of the spinal rod positioned within the rod passage; and a first flexible member (flexible band 40) defining a loop (Fig. 2B flexible band 40 loops through apertures 31 in rigid sections 30a and 30b – see also para. 0037) connected to the aperture of the first spinal rod, such that a portion of the flexible member defining the loop is substantially parallel to the longitudinal axis of the rod and extends beyond the first end of the spinal rod (Figs. 2A-2B).
	Claim 30. Joshi et al. disclose wherein the first spinal rod includes the aperture defined along the body at the first end of the spinal rod (Figs. 2A-2B).
Claim 32. Joshi et al. disclose a first fixation member (rigid section 30b and bone fastener assembly 18 attached to rigid section 30b) including a head portion (rigid section 30b) defining a passageway (aperture 31) (Figs. 2A-2B).
	Claim 33. Joshi et al. disclose wherein the first flexible member extends through the passageway of the head portion of the first fixation member (Figs. 2A-2B).
	Claim 34. Joshi et al. disclose wherein the first flexible member extends from the aperture of the spinal rod and through the passageway of the head portion of the first fixation member (Figs. 2A-2B).
	Claim 35. Joshi et al. disclose wherein the first flexible member is wrapped about a portion of the head portion (Figs. 2A-2B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2010/0160968 A1) in view of Blain et al. (US 2016/0324549 A1).
	Josh et al. fails to disclose a second fixation member including a head portion defining a passageway therethrough; and a second spinal rod including a body and an aperture defined along the body of the second spinal rod (claim 22), a second flexible member extending through the aperture of the second spinal rod and through the passageway of the head portion of the second fixation member (claim 23), wherein the first rod and the first flexible member extends parallel to the second rod and the second flexible member (claim 24).
Blain et al. teach a bilateral spinal fixation construct comprising: a first spinal rod (support member 920) and a first flexible member (band 940); and a second spinal rod (support member 920’) and a second flexible member (band 940’), wherein the second spinal rod and second flexible member are identical and extend parallel to the first spinal rod and first flexible member (see Fig. 15A), and wherein the first and second spinal rods and first and second flexible members are attachable to the vertebrae in an identical manner (see Fig. 15A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second fixation member, second spinal rod, and second flexible member identical to the first fixation member, first spinal rod, and first flexible member (claims 22-24), as suggested by the teachings of Blain et al., since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Furthermore, doing so would allow for bilateral fixation, thereby providing additional stability to the spinal column.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note that Blain et al. (US 2016/0324549 A1; see Figs. 15A-15B) and Raiszadeh (US 2005/0277929 A1; see Fig. 1) each anticipate at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773